OPINION
By THE COURT:
This is a law appeal from the judgment of the Common Pleas Court of Darke County. The defendant entered the same premises and conducted a jewelry business where Raymond Daum had formerly conducted a jewelry business. The factual question was-whether Daum sold or transferred in bulk the stock in trade of his jewelry business to the defendant and whether by reason of said transfer the defendant was amenable to the Bulk Sales Law. Sec. 11102 GC (§1313.54 R. C.)
The evidence was not much in dispute. The defendant testified that Daum did not sell nor transfer to her any stock in trade; that he closed the business and took practically all merchandise with him. A few articles of no value remained in the room, and were abandoned by Daum. Some time later the defendant rented the same premises and started a jewelry business, purchasing her own stock in trade from persons and concerns other than from Daum. This evidence was not refuted. The trial court held that under the facts the Bulk Sales Law had no application. The judgment is amply supported by the record.
Finding no error in the record prejudicial to the rights of the plaintiff-appellant, the judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.